Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments to place this application in a Condition for Allowance.  Possible considerations for allowance would be to incorporate some or all of the subject matter directed towards activation of individual light emitting diodes to select wavebands simultaneously, generate at least three multispectral images to perform the spectral un-mixing to generate eight single-waveband images of the area of tissue.  Furthermore, adding a limitation directed towards the introduction of data cubes is disclosed in RICHARTE et al. (US Pub. No.: 2018-0184015) would not further allowance if proposed in a potential amendment.  

35 USC § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 2-21 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 2-21, processors configured by the instructions to at least cause is considered to read on Fig.12 processor 1120; a light source configured to illuminate is considered to read on Fig. 12 illuminant 1165; at least one image sensor configured to receive is considered to read on Fig. 12 multi-aperture spectral camera 1160. 

Examiner note:  The limitation ‘multi-bandpass filter is configured to’ does not invoke the application of 35 U.S.C. section 112(f) as the term ‘filter’ is not deemed a generic placeholder whereby a filter has a specific application or purpose. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WAXMAN et al. (US Pub. No.: 2019-0277753) in view of BARNES et al (US Pub. No.: 2017-0262984).

As per Claim 2 WAXMAN discloses A multispectral image system, comprising (Figs. 1-2, 7-9 [0002]): 
a light source configured to illuminate an area by emitting light comprising three or more predetermined wavebands (Figs. 1-2, 7-9 exiting light multiple bands in Fig. 9A [0130] illuminator [0219] 5-band as in Fig. 14A [0140] [0237]); 
at least one image sensor configured to receive a reflected portion of the emitted light that is reflected by the area (Figs. 1-2 reflected light [0016] [0037-0038] [0086] – camera and reflective [0108] [0197]);  
an aperture positioned to allow the reflected portion of the emitted light to pass to the at least one image sensor (Figs. 1-2, 6-8 lens and exit aperture  [0212] [0219] – reflected light and camera [0108] [0197]); 
a multi-bandpass filter positioned over the aperture, wherein the multi-bandpass filter is configured to allow passage of light in the three or more predetermined wavebands (Figs. 1-2, 6-8 multi-bandpass and lens [0062] [0199] [0219] – disclosing in 1C and 1D the component arrangement [0197] – three or more bands exiting light multiple bands in Fig. 9A [0130] 5-band as in Fig. 14A [0140] [0237]); generating multispectral images ([0015][0217])
and at least one processor configured by the instructions to at least ([0016] [0040]): cause the light source to emit the light (Figs. 1-2, 7-9 exiting light multiple bands in Fig. 9A [0130] illuminator [0219] 5-band as in Fig. 14A [0140] [0237]); 
receive signals from the at least one image sensor (Figs. 1-2 reflected light [0016] [0037-0038] [0086] – camera and reflective [0108] [0197] – disclosing signals [0174]); 
process the signals to generate a plurality of multispectral images (Figs. 1-2, 6-8, 14-15 [0015]  [0174] [0217]); one of the three or more predetermined wavebands (Figs. 1-2, 7-9 exiting light multiple bands in Fig. 9A [0130] 5-band as in Fig. 14A [0140] [0237])
WAXMAN does not disclose but BARNES discloses area of tissue ([0007-0011]); a memory storing instructions for unmixing multispectral images (Figs. 14A-C , 17A-D un-mixing [0012] [0018] [0063] – computerized method and instructions [0013] [0038] [0045]); and perform spectral unmixing to generate a plurality of single-waveband images of the area of tissue, each single-waveband image corresponding to one of the predetermined wavebands (Figs. 14A-C , 17A-D, 21  [0012] each single channel image is obtained [0018] [0225-0226] – area of the tissue [0222-0223]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include area of tissue; a memory storing instructions for unmixing multispectral images; and perform spectral unmixing to generate a plurality of single-waveband images of the area of tissue, each single-waveband image corresponding to one of the predetermined wavebands as taught by BARNES into the system of WAXMAN because of the benefit taught by BARNES to disclose extending the processing and generating of multispectral images to tissue analysis as well as incorporating un-mixing to obtain for each channel the respective image as an extended form of processing and analysis whereby WAXMAN is in the same field of endeavor pertaining to multispectral images along with a plurality of wavebands and would benefit from incorporating said features into the instant system to expand upon system capabilities.

As per Claim 6 WAXMAN discloses The multispectral image system of claim 2, wherein 
each of the multispectral images comprises image data corresponding to a subset of the predetermined wavebands (Figs. 1A, 5 multispectral imagery  [0210] 15A at least four bands [0140] multispectral images Fig. 16A-B of image data [0142-0143] wavebands in images at least one of or all of subset [0187] [0218-0219]). 

As per Claim 7 WAXMAN discloses The multispectral image system of claim 6, wherein the predetermined wavebands comprise four or more wavebands (Figs. 1A, 5 multispectral imagery [0210] 15A at least four bands [0140] multispectral images Fig. 16A-B of image data [0142-0143] wavebands in images at least one of or all of subset [0187] [0218-0219]), and wherein each of the multispectral images comprises image data corresponding to three of the wavebands (Figs. 1A, 5 multispectral imagery  [0210] wavebands in images at least one of or all of subset – at least UV, visible, thermal infrared [0174] [0187]). 


Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WAXMAN et al. (US Pub. No.: 2019-0277753) in view of BARNES et al (US Pub. No.: 2017-0262984), as applied to Claims 2, 6-7, and further in view of BOEYKENS et al. (US Pub. No.: 2013-0027543)


As per Claim 3 WAXMAN discloses The multispectral image system of claim 2, wherein the 
WAXMAN and BARNES do not disclose but BOEYKENS discloses light source comprises a plurality of light emitting diodes (LEDs) ([0023]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include light source comprises a plurality of light emitting diodes (LEDs) as taught by BOEYKENS into the system of WAXMAN and BARNES because of the benefit taught by BOEYKENS to disclose waveband specific light sources to expand upon the components of illumination features whereby WAXMAN and BARNES rely on lighting in the image capturing systems and would benefit from expanded lighting components and features.

As per Claim 4 WAXMAN discloses The multispectral image system of claim 3, wherein 
the predetermined wavebands (See said analysis for Claim 2)
WAXMAN and BARNES do not disclose but BOEYKENS discloses each of the LEDs corresponds to one predetermined waveband ([0011-0012] [0023]) (The motivation that applied in Claim 3 applies equally to Claim 4). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WAXMAN et al. (US Pub. No.: 2019-0277753) in view of BARNES et al (US Pub. No.: 2017-0262984), as applied to Claims 2, 6-7, and further in view of WANG et al. (US Pub. No.: 2018-0245978)


As per Claim 8 WAXMAN discloses The multispectral image system of claim 6, wherein 
 the predetermined wavebands comprise eight wavebands (sense predetermined [0015] [0021]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the predetermined wavebands comprise eight wavebands as taught by WANG into the system of WAXMAN and BARNES because of the benefit taught by WANG to disclose an increased number of waveband processing capabilities whereby WAXMAN and BARNES are in the same filed of endeavor directed towards multispectral image processing and would benefit from an increased waveband capacity capability.


Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WAXMAN et al. (US Pub. No.: 2019-0277753) in view of BARNES et al (US Pub. No.: 2017-0262984), as applied to Claims 2, 6-7, and further in view of RHOADS et al. (US Pub. No.: 2017-0299435) 


As per Claim 11 WAXMAN discloses The multispectral image system of claim 2, wherein processing the signals to generate the plurality of multispectral images comprises (See said analysis for Claim 2)
WAXMAN and BARNES because of the benefit taught by RHOADS to disclose performing flat field correction (Fig. 50 [0057]). 
performing flat field correction as taught by RHOADS into the system of WAXMAN and BARNES because of the benefit taught by RHOADS to disclose image correction techniques, ability to process multi-channel image data, RGB channel data, and use of a BAYER filter all for improvements that would enhance the ability of multi-spectral image capture processing as disclosed in WAXMAN and BARNES systems.

As per Claim 12 WAXMAN discloses The multispectral image system of claim 2, wherein 
WAXMAN and BARNES do not disclose but RHOADS discloses the at least one image sensor comprises a multi-channel image sensor (Figs. 38-39 [Abstract] [0184-0185] [0192]) (The motivation that applied in Claim 11 applies equally to Claim 12). 


As per Claim 13 WAXMAN discloses The multispectral image system of claim 12, wherein 
WAXMAN and BARNES do not disclose but RHOADS discloses the multi-channel image sensor comprises an RGB sensor (Figs. 38-39 [Abstract] RGB [0184-0185] RGB [0192]) (The motivation that applied in Claim 11 applies equally to Claim 13). 

As per Claim 14 WAXMAN discloses The multispectral image system of claim 12, wherein the one or more processors are configured to perform (See said analysis for Claim 2) 
WAXMAN does not disclose but BARNES discloses the spectral unmixing based at least in part on image data (See said analysis for Claim 2)
WAXMAN and BARNES do not disclose but RHOADS discloses channel-specific image data generated at the multi-channel image sensor (Figs. 38-40 spectral images specific to the image sensor data [0180] [0184] [0193]) (The motivation that applied in Claim 11 applies equally to Claim 14). 

As per Claim 15 WAXMAN discloses The multispectral image system of claim 2, wherein
 WAXMAN and BARNES do not disclose but RHOADS discloses the multi-bandpass filter is a curved filter (filter producing curves spectral shape [0113] [0121]) (The motivation that applied in Claim 11 applies equally to Claim 15). 

Claims 16-17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WAXMAN et al. (US Pub. No.: 2019-0277753) in view of BARNES et al (US Pub. No.: 2017-0262984), as applied to Claims 2, 6-7, and further in view of CUCCIA et al. (US Pub. No.: 2014-0128744).


As per Claim 16 WAXMAN discloses The multispectral image system of claim 2, wherein 
WAXMAN and BARNES do not disclose but CUCCIA discloses the tissue comprises a wound ([0003]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the tissue comprises a wound as taught by CUCCIA into the system of WAXMAN and BARNES because of the benefit taught by CUCCIA to disclose a system for processing additional types of tissue circumstances in an image capture and processing system whereby WAXMAN and BARNES are directed towards image processing techniques and would further benefit from expanding the types of processing conditions for different types of image capture situations

As per Claim 17 WAXMAN discloses The multispectral image system of claim 16, wherein 
WAXMAN and BARNES do not disclose but CUCCIA discloses the wound comprises a diabetic ulcer (diabetic wounds – wounds to the tissue embodiment [0003-0004]), a non-diabetic ulcer (wound ulcer in tissue [0003]), or a chronic ulcer (either or) (The motivation that applied in Claim 16 applies equally to Claim 17). 


As per Claim 19 WAXMAN discloses The multispectral image system of claim 16, wherein 
 the wound comprises a burn (burns in tissue [0003]) (The motivation that applied in Claim 16 applies equally to Claim 19). 

As per Claim 20 WAXMAN discloses The multispectral image system of claim 16, wherein 
WAXMAN does not disclose but BARNES discloses the wound comprises a cancerous lesion (Figs. 20A-E lesions – cancer in tissue [0066] [0163] [0239]) (The motivation that applied in Claim 2 applies equally to Claim 20). 


As per Claim 21 WAXMAN discloses The multispectral image system of claim 16, wherein 
WAXMAN and BARNES do not disclose but CUCCIA discloses the wound comprises damaged tissue (at least burns in tissue – tissue is damaged at least temporarily [0003]) (The motivation that applied in Claim 16 applies equally to Claim 21). 


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WAXMAN et al. (US Pub. No.: 2019-0277753) in view of BARNES et al (US Pub. No.: 2017-0262984) in view of CUCCIA et al. (US Pub. No.: 2014-0128744), as applied in Claims 16-17, 19-21, and further in view of GODAVARTY et al.  (US Pub. No.: 2015-0190061)

As per Claim 18 WAXMAN discloses The multispectral image system of claim 16, wherein 
WAXMAN BARNES and CUCCIA do not disclose but GODAVARTY discloses the wound comprises a post-surgical incision (either or), or an amputation site ([0004]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the wound comprises a post-surgical incision, or an amputation site as taught by GODAVARTY into the system of WAXMAN BARNES CUCCIA because of the benefit taught by GODAVARTY to disclose a system for processing additional types of wound circumstances in an image capture and processing system whereby WAXMAN BARNES CUCCIA are directed towards image processing techniques and would further benefit from expanding the types of processing conditions for different types of image capture situations.

Allowable Subject Matter
Claims 5, 9-10 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5, 9-10 is/are allowed.  The following is an examiner’s statement of reasons for allowance:



As per Claim 5 the prior art of record either alone or in reasonable combination fails to teach or suggest “The multispectral image system of claim 4, wherein the at least one processor is further configured to control activation of individual LEDs of the light source to select the wavebands simultaneously emitted by the light source" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 9 the prior art of record either alone or in reasonable combination fails to teach or suggest “The multispectral image system of claim 8, wherein the at least one processor is configured by the instructions to generate at least three multispectral images and to perform the spectral unmixing generate eight single-waveband images of the area of tissue" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 


As per Claim 10 the prior art of record either alone or in reasonable combination fails to teach or suggest “The multispectral image system of claim 6, wherein at least two of the subsets of the predetermined wavebands include a common one of the predetermined wavebands" These limitations in . 

For Claims 5, 9-10 the closest prior art of record WAXMAN et al. (US Pub. No.: 2019-0277753), alone or in a reasonable combination with additional prior art do not teach tissue, controlling activation of individual LEDs of a light source to select the wavebands simultaneously emitted by the light source, generating at least three multispectral images and to perform the spectral unmixing to generate eight single-waveband images of the area of tissue, or two of the subsets of the predetermined wavebands include a common one of the predetermined wavebands.  WAXMAN only teaches a light source configured to illuminate an area by emitting light comprising three or more predetermined wavebands, an image sensor receiving a reflected portion of the emitted light that is reflected by the area, an aperture positioned to allow the reflected portion of the emitted light to pass to the at least one image sensor, a multi-bandpass filter positioned over the aperture that allows passage of light in the three or more predetermined wavebands, causing the light source to emit the light, receiving signals from the image sensor, and processing the signals to generate a plurality of multispectral images.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is ((571)270-36883688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481